REEVES, Chief Judge.
The applicable rule is numbered 31, Federal Rules of Civil Procedure, 28 U.S.C.A. Plaintiff’s motion is filed under paragraph {d) of said rule, and it is as follows: “After the service of interrogatories and prior to the taking of the testimony of the deponent, the court in which the action is pending, on motion promptly made by a party or a deponent, upon notice and good cause shown, may make any order specified in Rule 30 which is appropriate and just * * Rule 30 relates to depositions on oral examinations, and by paragraph (b) of said Rule orders for the protection of parties and deponents may be made. Among other limitations, the court may rule that the deposition “may be taken •only on written interrogatories”.
The object of written interrogatories is to elicit ultimate facts and to save •expense and time of the litigants. It would be an easy matter for the defendant to submit counter or cross interrogatories and, if from the answers, it may appear that right and justice require, then the defendant may be authorized to take oral deposition of the deponents. The showing made by the parties is not sufficient to justify the order requested by the defendant. Accordingly, said motion should be overruled and it will be so ordered.